Exhibit 10.2
FIRST AMENDMENT TO AGREEMENT OF SALE
     THIS FIRST AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is entered
into this 17th day of July 2009, by and between BLUE RIDGE REAL ESTATE COMPANY,
a corporation duly organized under the laws of the Commonwealth of Pennsylvania
(the “Seller”), and THE CONSERVATION FUND, a Non-Profit Corporation organized
and existing under the laws of the State of Maryland (the “Purchaser”).
RECITALS:
     WHEREAS, the Seller and Purchaser entered into that Agreement of Sale dated
March 11, 2009 (the “Phase 2 Contract”), involving the purchase and sale of
approximately 2,797 acres owned by Seller situated in Monroe, Luzerne and
Lackawanna Counties, Pennsylvania, all as more fully set forth in the Phase 2
Contract; and
     WHEREAS, Seller and Purchaser desire to amend the Phase 2 Contract to
extend the Inspection Period and Closing of Assemblage B as set out in
Sections 4 and 5 of the Phase 2 Contract and to further modify substantive terms
thereof.
     NOW THEREFORE, for and in consideration of ONE DOLLAR ($1.00) and other
good and valuable consideration, receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Defined Terms. Except as expressly modified or amended hereunder, any
defined terms in this Amendment shall have the definitions as provided in the
Phase 2 Contract.
     2. Recitals and Exhibits. The recitals set forth above and all exhibits
attached are incorporated by reference in, and made a part of this Amendment.
     3. Extension of the Inspection Period. Notwithstanding the terms of
Section 5 of the Phase 2 Contract to the contrary, the Inspection Period for
Assemblage B is hereby extended from July 9, 2009 to October 30, 2009.
     4. Extension of the Closing. Notwithstanding the terms of Section 4 of the
Phase 2 Contract to the contrary, the Closing of Assemblage B is hereby extended
from August 10, 2009 to October 30, 2009.





--------------------------------------------------------------------------------



 



     5. Good Faith Deposit. Seller and Purchaser hereby agree and acknowledge
that the good faith deposit set forth in Section 2 of the Phase 2 Contract shall
be applied to the Purchase Price of Assemblage A.
     6. Condition Precedent. As a specific condition precedent to Seller’s
obligation to sell and Purchaser’s acquiring Assemblage B is Purchaser’s
acquiring Assemblage A pursuant to the Phase 2 Contract. Should Purchaser fail
to close Assemblage A this Agreement shall be null and void.
     7. Ratification. All other terms and conditions of the Phase 2 Contract are
hereby ratified and affirmed. Introductory recitals are incorporated herein.
     8 Counterparts. This Amendment may be executed in one or more counterparts
by facsimile and the signature pages of such counterparts shall be combined to
form and constitute one instrument.
     WITNESS the hands and seals of the parties hereto.

              WITNESS:   SELLER:    
 
                BLUE RIDGE REAL ESTATE COMPANY    
 
           
/s/ Christine A. Liebold
 
  By:   /s/ Eldon D. Dietterick
 
   
 
                Its: Executive Vice-President and Treasurer    
 
                Date: July 15, 2009    
 
                PURCHASER:    
 
                THE CONSERVATION FUND         A Maryland non-profit corporation
   
 
           
/s/ L. Cavegn
  By:   /s/ Jodi R. O’Day    
 
           
 
      Jodi R. O’Day    
 
      Vice President and Regional Counsel    
 
                Date: July 17, 2009    

2